DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird et al. (US 8,373,551, hereafter Laird) in view of Buchschmid et al. (US 4,435,625, hereafter Buchschmid) and Dammen et al. (US 9,927,314, hereafter Dammen)
With respect to claim 1, Laird teaches a pressure sensing assembly (tire pressure sensor 100) configured to be attached to a wheel having a tire (pneumatic tire 150) and a rim mounted to the tire, the pressure sensing assembly comprising: a housing (102) defining a plane; a pressure transmitting member (membrane 114) coupled to the housing, the pressure transmitting member having a central portion offset from the plane in a first direction; a sensing chamber (compartment 112) defined by the housing and the pressure transmitting member; and a sensing element (pressure transducer 104) offset from the plane in a second direction 
Laird does not teach the pressure transmitting member being an exterior surface of the pressure sensing assembly or an incompressible fluid disposed in the sensing chamber.
However, having a pressure transmitting member located on an exterior surface of a pressure sensing assembly is a well-known alternative to the internal location of the pressure transmitting member of Laird. For example, Buchschmid teaches a pressure sensing assembly comprising: a housing (16), a pressure transmitting member (membrane 17) coupled to the housing, the pressure transmitting member begin an exterior surface of the pressure sensing assembly, and a sensing chamber (18), defined by the housing and the pressure transmitting member. (col. 2, lines 58- 64, Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Laird to have a pressure transmitting member on an exterior surface, as taught by Buchschmid, in order to directly measure the pressure changes without potential inaccuracies caused by intervening structures.
Also, it is well known to include an incompressible fluid in a sensing chamber. For example, Dammen teaches a pressure sensing assembly comprising an incompressible fluid disposed in the sensing chamber. (col. 1, lines 16-26; col. 3, lines 15-21)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Laird to include an incompressible fluid, as taught by Dammen, in order to relay the external pressure in a consistent and protective manner.

With respect to claim 3, Laird, as modified by Buchschmid and Dammen, teaches the deflecting member has a convex outer surface. (Laird, col. 3, lines 40-63, Fig. 2)
With respect to claim 4, Laird, as modified by Buchschmid and Dammen, teaches the pressure transmitting member is movable responsive to pressure changes in the tire. (Laird, col. 3, lines 40-63, Fig. 2)
With respect to claim 8, Laird, as modified by Buchschmid and Dammen, teaches a second chamber (receptacle 124a) arranged adjacent the sensing chamber, the second chamber fluidly isolated from the sensing chamber, wherein the sensing element is arranged in the second chamber. (Laird, col. 2, lines 46-65, Fig. 2)
With respect to claim 9, Laird, as modified by Buchschmid and Dammen, teaches a printed circuit board (circuitry board 109) disposed within the second chamber; and a first wireless communicator (transmitter 106) coupled to the printed circuit board and configured to transmit data indicative of the sensed pressure of the tire. (Laird, col. 2, lines 46-65, Fig. 2)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird in view of Buchschmid and Dammen, as in the above rejection, and further in view of Huang (US 7,196,616)
With respect to claim 10, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, including a printed circuit board (circuitry board 109). (Laird, col. 2, lines 46-45, Fig. 2)
Laird, as modified, does not explicitly teach a light-emitting element coupled to the printed circuit board, the light-emitting element configured to emit light indicative of the sensed pressure of the tire.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Laird to include a light-emitting element, as taught by Huang, in order to indicate the status of the tire pressure directly to a user.

Claims 12, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird in view of Buchschmid and Dammen, as in the above rejection, and further in view of Matsuda et al. (US 4,350,854, hereafter Matsuda)
	With respect to claim 12, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, except for a reference port formed in the housing and in fluid communication with atmosphere; and a gas permeable and fluid impermeable barrier arranged between the sensing element and the reference port.
	Matsuda teaches a tire pressure sensing assembly including a reference port (annular gap 53) formed in the housing and in fluid communication with atmosphere; and a gas permeable and fluid impermeable barrier (annular layer 54) arranged between the sensing element and the reference port. (col. 11, line 54 – col. 12, line 27, Fig. 4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Laird to include a reference port, as taught by Matsuda, in order to use the pressure of the external atmosphere as a reference pressure to improve accuracy of the pressure measurement.
	With respect to claims 25-26, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, except for a reference port formed in the housing in fluid communication with atmosphere, wherein the reference port is formed in the second 
	Matsuda teaches a tire pressure sensing assembly including a reference port (annular gap 53) formed in the housing and in fluid communication with atmosphere; and a gas permeable and fluid impermeable barrier (annular layer 54) arranged between the sensing element and the reference port. (col. 11, line 54 – col. 12, line 27, Fig. 4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Laird to include a reference port and gas permeable barrier, as taught by Matsuda, in order to use the pressure of the external atmosphere as a reference pressure to improve accuracy of the pressure measurement and to prevent foreign matter from entering the housing. Further, it would have been obvious to locate the reference port in the second chamber, in order to supply the reference pressure directly to the chamber containing the sensing member and to locate the barrier on an internal surface of the housing in order to isolate the second chamber from external contaminants.

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird in view of Buchschmid and Dammen, as in the above rejection, and further in view of Petrucelli et al. (US 2012/0176233, hereafter Petrucelli)
	With respect to claims 27-29, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, except wherein the housing includes a first housing portion and a second housing portion, the second housing portion including a circular aperture, wherein the circular aperture is sized to receive a power source, further comprising a battery door removably coupled to the second housing portion.
	Petrucelli teaches a pressure sensing assembly wherein the housing includes a first housing portion (outer housing 670) and a second housing portion (battery compartment 656), 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Laird to include a housing portion with an aperture and door, as taught by Petrucelli, in order to be able to easily remove and replace a battery power source.

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that one of ordinary skill would not have modified the structure of Laird with the incompressible fluid of Dammen, as it would require substantial reconstruction of Laird and would change the basic principle under which Laird was designed to operate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Dammen teaches it is well-known and advantageous to include an incompressible fluid in a pressure measuring structure. A modification of the structure of Laird to include such a fluid would clearly realize these advantages while maintaining the function of Laird to measure pressure, as both inventions perform this function. Applicant’s arguments with respect to a particular manner in which Laird might be modified are not persuasive because one having ordinary skill in the art, would be readily able to make appropriate modifications while maintaining the functional integrity of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JILL E CULLER/            Primary Examiner, Art Unit 2853